                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 1 of 14 Page ID #:120




                                                            1   THE SAMINI FIRM APC
                                                                BOBBY SAMINI (Cal. Bar No. 181796)
                                                            2   bsamini@saminilaw.com
                                                            3   2801 West Coast Highway, Suite 200
                                                                Newport Beach, California 92663
                                                            4   Telephone: (949) 724-0900
                                                            5   Facsimile: (949) 724-0901

                                                            6 Attorney for Defendants
                                                            7
                                                              CHRIS VOVOS, an individual and
                                                              Representative capacity as trustee of the Chris
                                                            8 Vovos Living Trust Dated March 5, 1998; and
                                                            9
                                                              Long Beach Boulevard Burgers, Inc.

                                                           10                              UNITED STATES DISTRICT COURT
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11                         CENTRAL DISTRICT OF CALIFORNIA
                                                           12
                              Tel. (949)724-0900




                                                                DANIEL LOPEZ,                                 Case No.: 2:19-cv-10872 VAP (MAAx)
                                                           13
                                                           14                                                 DEFENDANTS’:
                                                                              Plaintiff,
                                                           15                                                 (1) NOTICE OF MOTION AND
                                                                      v.                                      MOTION TO DISMISS PLAINTIFF’S
                                                           16                                                 FIRST AMENDED COMPLAINT;
                                                           17                                                 (2) MEMORANDUM OF POINTS
                                                              CHRIS VOVOS, in individual and
                                                                                                              AND AUTHORITIES IN SUPPORT
                                                           18 representative capacity as trustee of the       THEREOF
                                                              Chris Vovos Living Trust Dated March 5,
                                                           19 1998; Long Beach Boulevard Burgers,
                                                                                                          [Fed. R. Civ. Proc. 12(b)(6), 12(e)]
                                                           20 Inc., a California Corporation; and Does 1-
                                                              10,
                                                           21                                             [Proposed] Order submitted
                                                                             Defendants.                  concurrently herewith
                                                           22
                                                           23                                                 Hearing Information:
                                                                                                              Date:        April 20, 2020
                                                           24                                                 Time:        2:00 p.m.
                                                           25                                                 Location:    Courtroom 8A, 8th Floor

                                                           26
                                                           27
                                                           28

                                                                                                          1
                                                                                             DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 2 of 14 Page ID #:121




                                                            1                         TABLE OF CONTENTS
                                                            2                                                                          Page
                                                            3   1. Summary of Motion …………………………………………………………….. 6
                                                            4   2. Statement of Relevant Facts …………………………………………………….. 6
                                                            5   3. Legal Authority for Motion ……………………………………………………... 7
                                                            6   4. Legal Discussion ………………………………………………………………… 7
                                                            7       a. PLAINTIFF FAILED TO ALLEGE FACTS SUFFICIENT TO
                                                            8         ESTABLISH HIS CAUSE OF ACTION FOR VIOLATION OF
                                                            9         THE ADA ……………………………………………………………….. 7
                                                           10       b. PLAINTIFF FAILED TO ALLEGE FACTS SUFFICIENT TO
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11         ESTABLISH HIS CAUSE OF ACTION FOR VIOLATION OF
                                                           12         THE UNRUH CIVIL RIGHTS ACT ………………………………….. 10
                              Tel. (949)724-0900




                                                           13       c. PLAINTIFF’S FAILURE TO ALLEGE INJURY IN FACT
                                                           14         RESULTS IN HIS LACK OF STANDING TO MAINTAIN
                                                           15         THIS ACTION …………………………………………….……………. 10
                                                           16       d. THE CIRCUMSTANCES SUGGEST THIS COURT SHOULD
                                                           17         DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION
                                                           18         UNDER 28 U.S.C. § 1367(c) …………….……………….…………….. 11
                                                           19            i. Plaintiff Is Forum Shopping to Circumvent California
                                                           20              Pleading Requirements …………………………….…………….. 11
                                                           21           ii. Plaintiff’s State Law Predominates Because the Monetary Damages
                                                           22              Provide Sufficient Remedy ……………………………………… 12
                                                           23   5. Conclusion ………………………………………………….…………….…..                              13
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                  2
                                                                                  DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 3 of 14 Page ID #:122




                                                            1                          TABLE OF AUTHORITIES
                                                                                                                             Pages
                                                            2
                                                            3   Cases

                                                            4 Arizona ex re. Goddard v. Harkins Amusement Enters, Inc.
                                                            5       603 F.3d 666, 670 (9th Cir. 2012) …………………………………………….. 7

                                                            6 Ashcroft v. Iqbal
                                                            7
                                                                    556 U.S. 662, 678 (2009) ……………………………………………………... 7

                                                            8 Bell Atlantic Corporation v. Twombly
                                                            9
                                                                     550 U.S. 544, 545 (2007) …………………………………….……………….. 7

                                                           10   Carnegie-Mellon University v. Cohill
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663




                                                                      484 U.S. 343, 357 (1988) …………………………………….……………….. 11
THE SAMINI FIRM APC




                                                           11
                                                           12   OAM v. Brick Oven
                              Tel. (949)724-0900




                                                                     406 F.Supp. 1120, 1130-31 (S.D. Cal. 2005) …………………………………. 12
                                                           13
                                                           14   Spokeo, Inc. v. Robins
                                                                      136 S. Ct. 1540, 1547 (2016) …………………………………….……………. 10
                                                           15
                                                           16   California Statutes
                                                           17
                                                                Cal. Civ. Proc. Code § 425.50 ………………………………..………….…………11, 12
                                                           18
                                                                Cal. Civ. Proc. Code § 425.55 ………………………………..………….…………… 11
                                                           19
                                                           20   Cal. Civ. Code §§ 51-53 ………………………………….………………….…….              10
                                                           21
                                                                Federal Statutes
                                                           22
                                                                Federal Rules of Civil Procedure 8(a) ………………………………….…………….. 7
                                                           23
                                                           24   Federal Rules of Civil Procedure 12(b)(6) …………………………………….……... 7
                                                           25
                                                                42 U.S.C. §§ 12101, et seq. …………………………….…………….………………. 7
                                                           26
                                                           27
                                                           28

                                                                                                   3
                                                                                      DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 4 of 14 Page ID #:123




                                                            1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            2          PLEASE TAKE NOTICE that on April 20, 2020 at 2:00 p.m., or as soon thereafter
                                                            3   as this matter may be heard, in Courtroom 8A of the United States District Court for the
                                                            4   Central District of California, located at 350 West 1st Street, Los Angeles, California
                                                            5   90012, the Honorable Virginia A. Phillips presiding, Defendants Chris Vovos, in
                                                            6   individual and representative capacity as trustee of the Chris Vovos Living Trust Dated
                                                            7   March 5, 1998; and Long Beach Boulevard Burgers, Inc., a California Corporation
                                                            8   (collectively, “Defendants”) will and hereby do move, pursuant to Federal Rule of Civil
                                                            9   Procedure (“FRCP”) 12(b)(6), to dismiss the complaint filed by Plaintiff Daniel Lopez
                                                           10   (“Plaintiff”) on the grounds that all causes of action are insufficient pleaded as set forth
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   herein. The motion is made on these grounds:
                                                           12      • Plaintiff fails to allege Defendants’ violation of the ADA (claim 1) with any
                              Tel. (949)724-0900




                                                           13          semblance of the specificity required by FRCP 8(a).
                                                           14      • Plaintiff fails to allege Defendants’ violation of the Unruh Civil Rights Act (claim
                                                           15          2) with any semblance of the specificity required by FRCP 8(a).
                                                           16      • Plaintiff lacks standing to pursue the alleged claims for violation of the ADA and
                                                           17          violation of the Unruh Civil Rights Act (claims 1-2) because Plaintiff has not
                                                           18          suffered any injury-in-fact.
                                                           19      • Plaintiff’s claim for violation of the Unruh Civil Rights Act (claim 2) predominates,
                                                           20          and therefore, this Court should refuse to exercise supplemental jurisdiction. 28
                                                           21          U.S.C. § 1367.
                                                           22          This motion is based upon this notice, the attached memorandum of points and
                                                           23   authorities in support thereof, and such other matters of which the Court may properly take
                                                           24   notice, and upon such oral argument as may be made at the hearing on this motion.
                                                           25          This motion is made following multiple efforts to complete the conference of
                                                           26   counsel pursuant to Local Rule 7-3, which was initiated on or about March 4, 2020, at
                                                           27   which time Defendants provided Plaintiff’s counsel with a written summary of their legal
                                                           28   arguments, and requested a further telephone conference. Following this email, Plaintiff’s

                                                                                                             4
                                                                                            DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 5 of 14 Page ID #:124




                                                            1   counsel responded that, as the parties met and conferred regarding Defendants’ previously
                                                            2   filed Motion to Dismiss and the current motion is substantially similar, Plaintiff’s counsel
                                                            3   deemed our meet and confer requirements satisfied. Ultimately, the parties were unable to
                                                            4   reach a resolution.
                                                            5
                                                            6                                             THE SAMINI FIRM APC
                                                            7
                                                            8   Date: March 16, 2020                      By:         /s/ Bobby Samini
                                                                                                                 Bobby Samini
                                                            9                                                    Attorney for Defendants
                                                           10                                                    CHRIS VOVOS, an individual and
                      2801 West Coast Highway, Suite 200




                                                                                                                 Representative capacity as trustee of the
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11                                                    Chris Vovos Living Trust Dated March
                                                           12                                                    5, 1998; and Long Beach Boulevard
                              Tel. (949)724-0900




                                                                                                                 Burgers, Inc.
                                                           13
                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                             5
                                                                                            DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 6 of 14 Page ID #:125




                                                            1         1. SUMMARY OF MOTION
                                                            2           Plaintiff Daniel Lopez (“Plaintiff”) has filed this lawsuit against Defendants Chris
                                                            3   Vovos, in individual and representative capacity as trustee of the Chris Vovos Living Trust
                                                            4   Dated March 5, 1998; and Long Beach Boulevard Burgers, Inc., a California Corporation
                                                            5   (collectively, Defendants”) for damages and injunctive relief for violations of the
                                                            6   American’s with Disabilities Act and Unruh Civil Rights Act. On or about February 27,
                                                            7   2020, Defendants filed their Motion to Dismiss Plaintiff’s Complaint. Subsequently,
                                                            8   Plaintiff filed his First Amended Complaint (the “Complaint”) on or about March 2, 2020.
                                                            9   Defendants bring this motion to dismiss on the grounds that 1) Plaintiff has failed to allege
                                                           10   facts sufficient to establish his standing and/or properly state his causes of action; and 2)
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   justice would best be served if this Court declined supplemental jurisdiction under 28
                                                           12   U.S.C. § 1367(c).
                              Tel. (949)724-0900




                                                           13         2. STATEMENT OF RELEVANT FACTS
                                                           14           Plaintiff alleges that he “is a California resident with physical disabilities,” such that
                                                           15   he “cannot walk and who uses a wheelchair for mobilities.” Compl. ¶ 1. Plaintiff now
                                                           16   alleges that he “went to the Tam’s Super Burgers on June 17, 2019 to get food.” Compl. ¶
                                                           17   10. According to Plaintiff, during his visit to Defendant Long Beach Boulevard Burgers,
                                                           18   Inc., he found that “the path of travel from the public sidewalk onto the pedestrian path of
                                                           19   travel leading to the food ordering areas of Tam’s Burgers were excessively steep and
                                                           20   created difficulty and discomfort for him.” Compl. ¶ 12. Plaintiff continues “that
                                                           21   sales/transaction counters, both inside and outside were too high for him to comfortably
                                                           22   use and this created difficulty and discomfort for him.” Compl. ¶ 13. Moreover, “Plaintiff
                                                           23   found that none of the outdoor dining tables were comfortably or effectively useable by
                                                           24   him because they were too high or had insufficient knee or toe clearance.” Compl. ¶ 14.
                                                           25   As a result, Plaintiff alleged that “the defendants denied the plaintiff full and equal access”
                                                           26   and such failure “created difficulty and discomfort for the Plaintiff.” See Compl. ¶¶ 12-14,
                                                           27   18.
                                                           28   ///

                                                                                                                6
                                                                                              DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 7 of 14 Page ID #:126




                                                            1      3. LEGAL AUTHORITY FOR MOTION
                                                            2          Federal Rule of Civil Procedure Rule 12(b)(6) allows motions to dismiss based upon
                                                            3   failure to state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). Under
                                                            4   FRCP Rule 8(a)(2), a pleading must contain a “short and plain statement of the claim
                                                            5   showing that the pleader is entitled to relief.” The Rule 8 pleading standard “demands more
                                                            6   than an unadorned [] accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A pleading
                                                            7   that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of
                                                            8   action will not do.” Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 545 (2007). Nor
                                                            9   does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
                                                           10   enhancement.” Id. at 557. In order to avoid dismissal, the plaintiff’s complaint must plead
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   facts which, if true, “raise a right to relief above the speculative level.” Id. at 545.
                                                           12      4. LEGAL DISCUSSION
                              Tel. (949)724-0900




                                                           13          As set forth above and discussed further herein, Plaintiff’s Complaint fails to state
                                                           14   a claim upon which relief may be granted. Thus, under the circumstances, Plaintiff has
                                                           15   further failed to provide compelling reasons for the Court to exercise supplemental
                                                           16   jurisdiction over his cause of action for violations of the Unruh Civil Rights Act, a claim
                                                           17   arising under California state law.
                                                           18              a. PLAINTIFF FAILED TO ALLEGE FACTS SUFFICIENT TO
                                                           19                 ESTABLISH HIS CAUSE OF ACTION FOR VIOLATION OF THE
                                                           20                 ADA
                                                           21          In order to prevail in a Title III ADA claim, Plaintiff must prove: 1) that Plaintiff is
                                                           22   disabled within the meaning of the ADA; 2) that the Defendant owns, leases, or operates a
                                                           23   place of public accommodation; and 3) that Plaintiff was denied public accommodation by
                                                           24   the Defendant due to his or her disability. Arizona ex re. Goddard v. Harkins Amusement
                                                           25   Enters, Inc., 603 F.3d 666, 670 (9th Cir. 2012); see also 42 U.S.C. §§ 12101, et seq. Here,
                                                           26   Plaintiff has failed to set forth a “short and plain statement showing that [he] is entitled to
                                                           27   relief,” specifically, Plaintiff only provides a formulaic recitation that the alleged barriers
                                                           28   “relate to and impact the plaintiff’s disability,” and he was denied “full and equal

                                                                                                               7
                                                                                              DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 8 of 14 Page ID #:127




                                                            1   access.” See Compl. ¶¶ 17-18, 23. Thus, noticeably, Plaintiff fails to utter a single word
                                                            2   regarding how the alleged non-compliance actually interfered with his access to the
                                                            3   restaurant. Rather, Plaintiff makes conclusory allegations devoid of any facts that the
                                                            4   alleged barriers “created difficulty and discomfort for [Plaintiff].” See Compl. ¶¶ 12-
                                                            5   14; see also Compl ¶ 35. Similarly, Plaintiff concludes, “the defendants denied the plaintiff
                                                            6   full and equal access” and such failure “created difficulty and discomfort for the
                                                            7   Plaintiff.” See Compl. ¶¶ 17-18, 23.
                                                            8          Plaintiff alleges that he “went to the Tam’s Super Burgers on June 17, 2019 to get
                                                            9   food.” Compl. ¶ 10. Rather than provide facts describing how he believes Defendants
                                                           10   violated the ADA Standards, Plaintiff either failed to do so or cannot do so. In either event,
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   Plaintiff’s Complaint is subject to dismissal. For example, Plaintiff states that
                                                           12   “sales/transaction counters, both inside and outside were too high for him to comfortably
                              Tel. (949)724-0900




                                                           13   use and this created difficulty and discomfort for him.” Compl. ¶ 13. However, Plaintiff
                                                           14   fails to address whether Defendants offered some other accommodation, such as whether
                                                           15   the employees could assist Plaintiff through open space adjacent to the counter. Similarly,
                                                           16   Plaintiff fails to set forth how the path of travel was inaccessible and/or how he suffered
                                                           17   such “difficulty and discomfort.” Compl. ¶ 12. Plaintiff alleges that the pathway was
                                                           18   “excessively steep,” yet Plaintiff does not allege that the slope exceeded any applicable
                                                           19   ADA standards. Additionally, Plaintiff fails to address how the allegedly “steep” slope
                                                           20   affected him. For example, Plaintiff did not address whether he experienced issues with the
                                                           21   functionality of his wheelchair. Thus, Plaintiff’s allegations amount to conclusory
                                                           22   statements that fail to set forth facts discussing the manner in which Defendants “failed to
                                                           23   provide” either accessible dining surfaces, paths of travel, and/or sales counters.
                                                           24          Furthermore, the conclusory manner of Plaintiff’s Complaint renders the pleading
                                                           25   unintelligible and meaningless. Plaintiff states, “The defendants have failed to maintain
                                                           26   working and useable conditions those features required to provide ready access to persons
                                                           27   with disabilities.” Compl. ¶ 19. In so stating, Plaintiff has refused to identify “those
                                                           28   features” at issue, much less how those unidentified features were not in “working and

                                                                                                              8
                                                                                             DEFENDANTS’ MOTION TO DISMISS
                                       Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 9 of 14 Page ID #:128




                                                            1   useable conditions.” Id. Plaintiff further fails to set forth any facts in support of his
                                                            2   conclusory statement that, “The Safe Harbor provisions of the 2010 Standards are not
                                                            3   applicable here because the conditions challenged in the lawsuit do not comply with the
                                                            4   1991 Standards.” Compl. ¶ 30. Plaintiff’s pleading is so defective such that it is impossible
                                                            5   to ascertain whether the conditions challenged comply with the 1991 Standards or not.
                                                            6          Even more egregiously, Plaintiff states that the alleged barriers and violations are
                                                            7   “obvious and blatant in nature.” Compl. ¶ 23. Despite Plaintiff’s repeated conclusory
                                                            8   assertions that he “identified” any such alleged barriers, he has failed to do so in any
                                                            9   meaningful way. If such alleged barriers and violations are so “obvious and blatant in
                                                           10   nature,” then Plaintiff should have no difficulty in satisfying his pleading requirement by
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   describing the alleged barriers and violations with the requisite level of specificity, as well
                                                           12   as stating facts describing how the alleged barriers and violations impacted Plaintiff’s
                              Tel. (949)724-0900




                                                           13   accessibility.
                                                           14          Plaintiff further alleges that he “will amend the complaint, to provide proper notice
                                                           15   regarding the scope of his lawsuit, once he conducts a site inspection.” Compl. ¶ 25.
                                                           16   However, Plaintiff could not possibly have suffered such “difficulty and discomfort” by
                                                           17   any alleged barriers if he feels that he must “conduct a site inspection.” See Compl. ¶¶ 12-
                                                           18   14, 23 Moreover, whether any alleged barriers are “easily removed without much difficult
                                                           19   or expense” cannot reasonably be ascertained without Plaintiff providing any details
                                                           20   regarding how Plaintiff encountered these alleged barriers, why Plaintiff encountered these
                                                           21   alleged barriers, and how the alleged non-compliance actually interfered with his access to
                                                           22   the restaurant. Compl. ¶ 20. As such, Plaintiff’s request for an injunction is illogical given
                                                           23   that Plaintiff has failed to set forth with any specificity the type of behavior to be enjoined.
                                                           24   ///
                                                           25   ///
                                                           26   ///
                                                           27
                                                           28

                                                                                                               9
                                                                                             DEFENDANTS’ MOTION TO DISMISS
                                    Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 10 of 14 Page ID #:129




                                                            1              b. PLAINTIFF FAILED TO ALLEGE FACTS SUFFICIENT TO
                                                            2                 ESTABLISH HIS CAUSE OF ACTION FOR VIOLATION OF THE
                                                            3                 UNRUH CIVIL RIGHTS ACT
                                                            4          In order to prevail on a cause of action for violation of the Unruh Civil Rights Act
                                                            5   based upon an underlying ADA violation, Plaintiff must prove that: 1) Defendants denied
                                                            6   full and equal accommodations or services to Plaintiff; 2) Plaintiff was harmed; and 3) that
                                                            7   Defendants' conduct was a substantial factor in causing Plaintiff's harm. See Cal. Civ. Code
                                                            8   §§ 51-53. As set forth above, Plaintiff failed to set forth sufficient facts to state a claim for
                                                            9   the underlying alleged ADA violation, and further fails to state a claim regarding any
                                                           10   alleged denial of full and equal accommodations, services, or the like to state a claim under
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   the Unruh Civil Rights Act. Furthermore, as discussed in greater detail below, Plaintiff
                                                           12   failed to allege facts sufficient to show causation and/or injury in fact. Therefore, Plaintiff's
                              Tel. (949)724-0900




                                                           13   second cause of action for violation of the Unruh Civil Rights Act is subject to dismissal.
                                                           14              c. PLAINTIFF’S FAILURE TO ALLEGE INJURY IN FACT RESULTS
                                                           15                 IN HIS LACK OF STANDING TO MAINTAIN THIS ACTION
                                                           16          In order to establish Plaintiff has standing to bring the instant action, he must show
                                                           17   that he “1) suffered an injury in fact; 2) that is fairly traceable to the challenged conduct of
                                                           18   the defendant; and 3) that is likely to be redressed by a favorable judicial decision.” Spokeo,
                                                           19   Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Thus, such injury must be “concrete and
                                                           20   particularized” as opposed to “conjectural or hypothetical.” Id. at 1548.
                                                           21          Here, Plaintiff has made vague and conclusory allegations that he was denied “full
                                                           22   and equal access” and that Plaintiff experienced “difficulty and discomfort.” Compl. ¶¶ 12-
                                                           23   14, 18. In fact, Plaintiff admits that he did not encounter certain barriers, such as any
                                                           24   barriers in the restroom; however, Plaintiff asserted such alleged violations anyway.
                                                           25   Compl. ¶ 15. Because Plaintiff failed to establish injury in fact, he lacks standing to file
                                                           26   this lawsuit, and his complaint is subject to a motion to dismiss.
                                                           27   ///
                                                           28   ///

                                                                                                               10
                                                                                              DEFENDANTS’ MOTION TO DISMISS
                                    Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 11 of 14 Page ID #:130




                                                            1             d. THE CIRCUMSTANCES SUGGEST THIS COURT SHOULD
                                                            2                 DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION
                                                            3                 UNDER 28 U.S.C. § 1367(c)
                                                            4                     i. Plaintiff Is Forum Shopping to Circumvent California Pleading
                                                            5                        Requirements
                                                            6          Under 28 U.S.C. Section 1367(c), the court may decline supplemental jurisdiction,
                                                            7   in part, if: 1) the claim substantially predominates compared with the other claim over
                                                            8   which the district court has original jurisdiction; or 2) The district court has dismissed all
                                                            9   claims over which it has original jurisdiction. Moreover, the Supreme Court has noted that
                                                           10   "[i]f the plaintiff has attempted to manipulate the forum, the court should take this behavior
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   into account in determining whether the balance of factors to be considered under the
                                                           12   pendent jurisdiction doctrine support a remand in the case." Carnegie-Mellon University v.
                              Tel. (949)724-0900




                                                           13   Cohill, 484 U.S. 343, 357 (1988).
                                                           14          Here, Plaintiff likely filed his lawsuit in federal district court in order to avoid the
                                                           15   procedural requirements specifically applicable to “high frequency litigants.” Upon
                                                           16   information and belief, Plaintiff is a “high frequency litigant,” having filed approximately
                                                           17   184 lawsuits concerning accessibility claims, and is therefore subject to the requirements
                                                           18   as set forth in California Code of Civil Procedure Section 425.50(a)(4). “High frequency
                                                           19   litigant” similarly applies, with limited exclusions, to attorneys who have acted “as attorney
                                                           20   of record 10 or more high-frequency litigant plaintiffs in actions that were resolved within
                                                           21   the 12-month period immediately preceding the filing of the current complaint alleging a
                                                           22   construction-related accessibility violation[.]” Cal. Civ. Proc. Code § 425.55(b)(2).
                                                           23          As such, Plaintiff must comply with California Code of Civil Procedure Section
                                                           24   425.50, which sets forth the pleading requirements for “construction-related accessibility
                                                           25   claim[s],” and requires a litigant to, in part: 1) describe the “specific access barrier…with
                                                           26   sufficient information about the location…to enable a reasonable person to identify the
                                                           27   access barrier; 2) describe the “way in which the barrier denied….or deterred [Plaintiff]”;
                                                           28   3) the specific dates on which Plaintiff encountered the barriers; 4) disclose whether he is

                                                                                                              11
                                                                                             DEFENDANTS’ MOTION TO DISMISS
                                    Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 12 of 14 Page ID #:131




                                                            1   a high-frequency litigant; 5) pay the Supplemental Fee as required under California law for
                                                            2   high-frequency litigants; and 6) verify the complaint.
                                                            3                    ii. Plaintiff’s State Law Predominates Because the Monetary
                                                            4                        Damages Provide Sufficient Remedy
                                                            5           A federal court may decline to exercise supplemental jurisdiction where state law
                                                            6   claims “substantially predominate” compared with the other claims over which the district
                                                            7   court has original jurisdiction. See 28 U.S.C. § 1367. Here, Plaintiff pled a federal claim
                                                            8   for violation of the ADA, as well as a state claim arising under California state law.
                                                            9   However, California law provides for all the same remedies as the ADA, with the addition
                                                           10   of possible recovery of monetary damages. Courts have held that the “statutory damages
                      2801 West Coast Highway, Suite 200
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11   available to [plaintiff] under the Unruh Act substantially predominate over the injunctive
                                                           12   relief available under the ADA.” OAM v. Brick Oven, 406 F.Supp. 1120, 1130-31 (S.D.
                              Tel. (949)724-0900




                                                           13   Cal. 2005). Thus, because California state law expressly incorporates federal law in
                                                           14   lawsuits asserting state disability discrimination and claims for ADA violations may be
                                                           15   filed in California state court, Plaintiff has no substantive reason for filing this lawsuit in
                                                           16   federal court other than to circumvent California’s procedural pleading requirements.
                                                           17         5. CONCLUSION
                                                           18           Plaintiff’s Complaint fails to state a claim upon which relief may be granted and
                                                           19   further fails to provide a legitimate reason for this Court to invoke supplemental
                                                           20   jurisdiction. Defendants respectfully request this Court to issue an order declining
                                                           21   supplemental jurisdiction over Plaintiff’s state law claim and dismissing Plaintiff’s
                                                           22   ///
                                                           23   ///
                                                           24   ///
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                              12
                                                                                             DEFENDANTS’ MOTION TO DISMISS
                                    Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 13 of 14 Page ID #:132




                                                            1   Complaint in its entirety. Based on the foregoing, Defendants respectfully requests that this
                                                            2   Court dismiss each of the claims without leave to amend.
                                                            3
                                                            4                                             THE SAMINI FIRM APC
                                                            5
                                                            6   Date: March 16, 2020                      By:          /s/ Bobby Samini
                                                                                                                  Bobby Samini
                                                            7                                                     Attorney for Defendants
                                                            8                                                     CHRIS VOVOS, an individual and
                                                                                                                  Representative capacity as trustee of the
                                                            9                                                     Chris Vovos Living Trust Dated March
                                                           10                                                     5, 1998; and Long Beach Boulevard
                      2801 West Coast Highway, Suite 200




                                                                                                                  Burgers, Inc.
                        Newport Beach, California 92663
THE SAMINI FIRM APC




                                                           11
                                                           12
                              Tel. (949)724-0900




                                                           13
                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                             13
                                                                                            DEFENDANTS’ MOTION TO DISMISS
Case 2:19-cv-10872-VAP-MAA Document 19 Filed 03/16/20 Page 14 of 14 Page ID #:133
